Citation Nr: 0405545	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  99-05 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person.

2.  Entitlement to an increased rating for fracture of the 
right hip, characterized as impairment of the femur, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, B. L., and C. L.





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to April 
1948. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2003, the veteran 
testified before the undersigned at a personal hearing at the 
RO.

This appeal is REMANDED in part to the AOJ via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

The veteran is permanently bedridden and so helpless as to be 
in need of regular aid and attendance.  


CONCLUSION OF LAW

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person is 
warranted.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§ 3.352(a) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  First, VA has a duty to notify the 
claimant and his/her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

VCAA was not followed in this case.  However, the benefits 
sought with regard to special monthly compensation are being 
granted in full.  As such, there is no prejudice in this case 
as to that issue.  

The benefit sought is special monthly compensation based on 
the need for the regular aid and attendance of another 
person.  It is asserted that the veteran is unable to 
properly care for himself and requires the aid and attendance 
of another person.  The RO denied the claim on the basis that 
the veteran may require the aid and attendance of another 
person, but it is due to his nonservice-connected residuals 
of a stroke.

Compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l).  
Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

The veteran is in receipt of compensation (38 U.S.C.A. 
§ 1151) for a right hip fracture, rated as 10 percent 
disabling; and is service-connected for cellulitis of the 
right hand, rated as noncompensable; appendectomy scar, rated 
as noncompensable; and scar of the left breast, rated as 
noncompensable.

The veteran has nonservice-connected disabilities.  The 
veteran suffered a stroke in 1990 which resulted in right 
hemiplegia with severe impairment of the right arm and right 
leg.  The veteran developed right foot drop, but was able to 
ambulate with difficulty while using a four-point cane.  The 
veteran was granted pension benefits and special monthly 
pension benefits based on the need for the regular aid and 
attendance of another person due to the residuals of his 
stroke.  These benefits were terminated in 1995 due to 
excessive income.  

In April 1997, the veteran fell at a VA medical facility and 
broke his right hip.  He was compensated as service-connected 
for residuals of that injury.  He was assigned a total rating 
from April 22, 2997 to the end of June 1997.  Thereafter, a 
10 percent rating was assigned.  Currently, the residuals of 
the right hip fracture is characterized as impairment of the 
femur.  

In January 1998, the veteran was afforded a VA examination.  
At that time, the veteran reported that he had pain and 
decreased motion of the right hip.  He was in a wheelchair, 
wore a right short leg brace, and had a quad-cane.  The 
examiner noted that the veteran had right hemiparesis and was 
unable to stand for height and weight on the scales.  An 
examination of the right hip showed no tenderness, but range 
of motion testing was done so with pain.,  His flexion was to 
80 degrees, extension was to 15 degrees, adduction was to 15 
degrees, abduction was to 25 degrees, external rotation was 
to 20 degrees, and internal rotation was to zero degrees.  X-
rays revealed open reduction internal fixation of an 
intertrochanteric fracture with excellent final alignment.  

Subsequent VA outpatient records revealed that the veteran 
also had neuropathy and a neurogenic bladder which was likely 
related to the stroke.  However, paresthesia and pain were 
attributed t the right hip fracture in March 1998.  In May 
1998, it was also noted that since the veteran's right hip 
fracture, there had been worsening in the veteran's voiding 
symptoms.  In June 1998, it was noted that the veteran had 
been wheelchair bound since the hip fracture.  

In July 1999, the veteran was evaluated by VA.  It was noted 
that the veteran had a wheelchair and a scooter as well as 
various assistive devices in his home.  He needed assistance 
with some activities of daily living.  In particular, it was 
noted that the veteran needed assistance with toilet 
transfers.  

In January 2001, a physician indicated that the veteran had 
been diagnosed as having hypertension, adrenal mass, and 
status post cerebrovascular accident.  The physician 
indicated that he was in need of the assistance of another 
for the daily activities of living as well as to leave the 
home.  

In July 2003, correspondence was received from the veteran's 
wife.  She stated that since the veteran fell and fractured 
his right hip, he had been unable to walk, even with a cane.  

In September 2003, the veteran testified at a personal 
hearing.  His wife and granddaughter also testified.  The 
veteran was in a wheelchair at the hearing.  His wife and 
granddaughter indicated that since the right hip fracture, 
the veteran has been unable to get up and/or walk.  He is 
basically bedridden or he can sit only in his wheelchair or a 
chair.  He cannot get up and do anything without assistance.  
He cannot perform the activities of daily living besides 
turning the television on and off and eating.  They reported 
that when the veteran needs to be moved in or from his bed 
and needs to be rolled, he hollers because of the pain in his 
right hip/femur.  He needs help getting to the bathroom.  The 
veteran related that his right hip/leg was numb and painful.  
This was displayed to the extent possible at the hearing.

In sum, the veteran was totally disabled by a stroke in 1990.  
In 1997, he fell and broke his right hip.  This injury 
compounded his already severe physical state.  In viewing the 
records prior to the accident, the Board notes that although 
the veteran was totally disabled, he was able to walk with a 
cane and get around on his own.  However, since the accident, 
the veteran cannot do even that.  He is confined to his bed 
or to a sitting position.  He cannot care for himself.  The 
level of disability has worsened with time.  The veteran was 
observed during the hearing and the 1998 statement of his 
being wheelchair bound due to his right hip fracture is 
supported.  

In considering the competent evidence as a whole, the Board 
finds that the veteran is permanently bedridden and so 
helpless as to be in need of regular aid and attendance.  
Before the accident, the veteran was not permanently 
bedridden.  That status is attributed to the extra disability 
caused by the right hip fracture.  Thus, the veteran 
qualifies for special monthly compensation on that basis.  

Accordingly, entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person is warranted.  

The Board is aware that there is a position within VA that 
the veteran needs a 100 percent disability rating in order to 
qualify for special monthly compensation.  This position is 
unsupported in law or regulation.


ORDER

Special monthly compensation based on the need for the 
regular aid and attendance of another person is granted.  


REMAND

As noted, VCAA is in effect.  With regard to the increased 
rating issue, the veteran has not been notified of VCAA.  
Accordingly, VA should undertake the appropriate actions to 
ensure that the directives of VCAA have been followed.  
Disabled Am. Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

In addition, at his personal hearing, the veteran indicated 
that he had been receiving treatment at the Maither VA 
facility.  Those records should be obtained.  A new VA 
examination has been requested.  In light of VCAA, the 
veteran's should be afforded a VA examination.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence that his right hip 
fracture/impairment of the femur has 
increased in severity, he should submit 
it.  

2.  The veteran should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  

3.  The veteran's medical records from 
the Maither VA facility should be 
obtained and associated with the claims 
file.  

If upon completion of the requested actions, the issue on 
appeal remains denied, the case should be returned after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



